EX-23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8’s of ECO2 Plastics, Inc. (formerly known as ITEC Environmental Group, Inc.) previously filed on September 28, 2007 (SEC File # 333-146394), January 23, 2008 (SEC File # 333-148821) and March 31, 2008 (SEC File # 333-150002) of our report dated March 19, 2009 on the financial statements of ECO2 Plastics, Inc. as of December 31, 2008 and 2007 and for each of the years then ended. SALBERG & COMPANY, P.A.
